 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11        KEVIN ALLEN,                           1:18-cv-01187-GSA-PC
12                    Plaintiff,                 FIRST SCREENING ORDER
13             vs.                               ORDER DISMISSING COMPLAINT FOR
                                                 FAILURE TO STATE A CLAIM, WITH LEAVE
14        V. BENTACOURT, et al.,                 TO AMEND
                                                 (ECF No. 1.)
15
                        Defendants.              THIRTY-DAY DEADLINE TO FILE AMENDED
16                                               COMPLAINT
17

18

19

20

21

22

23

24   I.       BACKGROUND

25            Kevin Allen (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis with

26   this civil rights action pursuant to 42 U.S.C. § 1983. On August 31, 2018, Plaintiff filed the

27   Complaint commencing this action, which is now before the court for screening. 28 U.S.C. §

28   1915. (ECF No. 1.)

                                                      1
 1   II.     SCREENING REQUIREMENT
 2           The court is required to screen complaints brought by prisoners seeking relief against a
 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 4   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
 5   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
 6   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
 7   “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
 8   dismiss the case at any time if the court determines that the action or appeal fails to state a claim
 9   upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
10           A complaint is required to contain “a short and plain statement of the claim showing that
11   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
12   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
13   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
14   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
15   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
16   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). To state
17   a viable claim, Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim
18   to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,
19   572 F.3d 962, 969 (9th Cir. 2009). While factual allegations are accepted as true, legal
20   conclusions are not.     Id.   The mere possibility of misconduct falls short of meeting this
21   plausibility standard. Id.
22   III.    SUMMARY OF COMPLAINT
23           Plaintiff is presently incarcerated at Kern Valley State Prison (KVSP) in Delano,
24   California, where the events in the Complaint allegedly occurred. Plaintiff names as defendants
25   Correctional Officer (C/O) V. Bentacourt, C/O R. Valdovinos, C/O S. Ochoa, and Lieutenant
26   Sandaval (“Defendants”).
27           Plaintiff’s allegations follow. On January 23, 2018, about 4:30 p.m., Plaintiff’s cell mate,
28   Burton, used the toilet in their cell and the toilet would not flush. When Plaintiff came out for

                                                        2
 1   PM medications he told the officers in the tower about the broken toilet. John Doe tower officer
 2   (not a defendant) said he would let C/O Bentacourt know as soon as they were finished packing
 3   another inmate’s property. Officers Betancourt and Valdovinos were packing inmate Johnson’s
 4   property. On his way back from PM medications Plaintiff told defendant Valdovinos that his
 5   toilet wouldn’t work, and Valdovinos said to let them finish with the packing. Plaintiff went
 6   back to his cell.
 7           About 6:00 p.m., Plaintiff tried to flush the toilet again and the human waste overflowed
 8   all over his floor. Plaintiff called another inmate, Robert, and asked him to call the tower and
 9   tell them what happened and that Plaintiff needs a mop. Robert opened the cell door and Plaintiff
10   and his cell mate stepped out. The tower officer told Plaintiff that as soon as the officers come
11   back he would let them know. Plaintiff asked the tower officer if Plaintiff and his cell mate could
12   move to Cell #113. The tower officer said this ain’t his building and he would let the building
13   C/Os know.
14           Plaintiff and his cell mate stood in the day room for about an hour. When C/O Valdovinos
15   came back he was passing out mail. Plaintiff asked him about moving to Cell #113. Instead,
16   Valdovinos tried to move them to Cell #206. Plaintiff told him that he can’t move to the top tier
17   due to his back and showed him the chrono.
18           About 7:52 p.m., Plaintiff and his cell mate went to the office and C/O Bentacourt gave
19   a mop to the cell mate. Plaintiff asked C/O Valdovinos again if they could move to Cell #113
20   and he said that Cell #113 is flagged, but he would put in a work order. Valdovinos said they
21   would fix it in the morning because Plaintiff is in an ADA cell.
22           The next day, on January 24, 2018, C/O Valdovinos was passing out mail. When he got
23   to Plaintiff’s door he asked if the toilet was fixed. Plaintiff said no and told him he couldn’t
24   breathe in the cell. Plaintiff personally showed him the human waste and toilet paper that was in
25   the toilet. Later, C/O Bentacourt came by closing the food slots and asked Plaintiff if they fixed
26   the toilet. Plaintiff said no, showed him the toilet and its contents and told him this is a violation
27   of Plaintiff’s rights.
28   ///

                                                       3
 1           At AM pill call, Plaintiff told a John Doe officer (not a defendant) about the toilet and
 2   asked if Plaintiff and his cell mate could move to Cell #113. The officer said yes. About 20
 3   minutes later the officer came back and told Plaintiff they couldn’t move to Cell #113 because
 4   the inmate who was in that cell is out to the hospital and they could only give up that cell in an
 5   emergency. Plaintiff contends that his situation was an emergency because he couldn’t sleep or
 6   eat and he had vomited four times.
 7           About 2:34 p.m., the tower guard let Plaintiff go to the concrete yard to use the bathroom
 8   there. The guard asked Plaintiff if his toilet was fixed yet, and Plaintiff said no. The day before,
 9   Plaintiff had to use the overflowed toilet in his cell.
10           On January 25, 2018, at about 6:02 a.m., defendant C/O S. Ochoa came by and asked
11   Plaintiff and his cell mate if they wanted to take showers. Plaintiff said no and asked him if he
12   could find them another cell. Plaintiff also said he needed to see a nurse because he couldn’t
13   take the smell and felt dizzy. C/O Ochoa said he would make a call. About 6:43 a.m., C/O
14   Ochoa was locking the tray slots and Plaintiff asked him when they were going to get out of the
15   unsanitary cell, and Ochoa said it’s out of his hands. Plaintiff told him he would let a federal
16   court know, and he said, “So what.” (ECF No. 1 at 23:10.)
17           At 9:10 a.m., Plaintiff went to the yard and saw Lieutenant Sandaval at the gate by the
18   program office. Plaintiff asked Sandaval if he could move them and Sandaval asked why.
19   Plaintiff told him that for a few days the toilet had not been working and was full of human waste
20   and they couldn’t breathe, sleep, or eat. Lt. Sandaval said he would make a call.
21           About 9:15 p.m. at mail pick-up, Plaintiff asked C/O Valdovinos when they were going
22   to fix the toilet. He said he had submitted a work order. Plaintiff told him it is unconstitutional
23   for them to live in a cell with a non-working toilet filled with human waste.
24           On January 26, 2018, at about 6:00 a.m., defendant C/O Ochoa was doing unlocks and
25   Plaintiff asked if they could talk to his boss because Plaintiff couldn’t take being in the cell with
26   human waste. Plaintiff said he would let a judge know what they are doing and Ochoa asked
27   Plaintiff, “What’s that in your nose?” (ECF No. 1 at 24:11-13.) Plaintiff said it was a piece of
28   deodorant because the smell was so bad.

                                                       4
 1          About 11:40 a.m., when C/O Ochoa was doing the count, Plaintiff again asked him when
 2   the toilet would be fixed. He said he would make a call.
 3          About 3:41 p.m., C/O Bentacourt came by passing out razors. Plaintiff asked him how
 4   long they were going to be in the unsanitary cell. He said they had submitted a work order.
 5          On January 27, 2018, about 5:40 a.m., C/O Ochoa was doing unlocks and came to
 6   Plaintiff’s door asking if Plaintiff and his cell mate wanted showers. They said no and asked
 7   when the toilet would be fixed. He told them it was the weekend and there was no one to fix it.
 8   Plaintiff asked for soap, and C/O Ochoa said they didn’t have any.
 9          On January 29, 2018, the plumber came and fixed the toilet. The officers had to turn on
10   the fans in the day room because the smell of human waste was so bad. Plaintiff was forced to
11   live with a non-working toilet in his cell full of human waste, for seven days.
12          Plaintiff requests compensatory and punitive monetary damages.
13   IV.    PLAINTIFF’S CLAIMS
14          The Civil Rights Act under which this action was filed provides:
15          Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes to
16          be subjected, any citizen of the United States or other person within the
            jurisdiction thereof to the deprivation of any rights, privileges, or immunities
17          secured by the Constitution and laws, shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress . . . .
18

19   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
20   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490
21   U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also
22   Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,
23   697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);
24   Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
25          To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted
26   under color of state law and (2) the defendant deprived him of rights secured by the Constitution
27   or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also
28   Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of

                                                     5
 1   state law”). A person deprives another of a constitutional right, “within the meaning of § 1983,
 2   ‘if he does an affirmative act, participates in another’s affirmative act, or omits to perform an act
 3   which he is legally required to do that causes the deprivation of which complaint is made.’”
 4   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
 5   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
 6   established when an official sets in motion a ‘series of acts by others which the actor knows or
 7   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479
 8   F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles
 9   the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp.,
10   637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010,
11   1026 (9th Cir. 2008).
12          A.      Conditions of Confinement -- Sanitation
13          The Eighth Amendment’s prohibition of cruel and unusual punishment imposes duties on
14   prison officials to provide prisoners with the basic necessities of life such as food, clothing,
15   shelter, sanitation, medical care and personal safety. See Farmer v. Brennan, 511 U.S. 825, 832,
16   114 S.Ct. 1970, 128 L.Ed.2d 811 (1994); Helling v. McKinney, 509 U.S. 25, 31, 113 S.Ct. 2475,
17   125 L.Ed.2d 22 (1993)
18          “The circumstances, nature, and duration of a deprivation of [ ] necessities must be
19   considered in determining whether a constitutional violation has occurred.” Johnson v. Lewis,
20   217 F.3d 726, 731 (9th Cir. 2000), cert. denied, 532 U.S. 1065, 121 S.Ct. 2215, 150 L.Ed.2d 209
21   (2001). When considering the conditions of confinement, the court should consider the amount
22   of time to which the prisoner was subjected to the condition. See Hutto v. Finney, 437 U.S. 678,
23   686-87 (1978). “[S]ubjection of a prisoner to lack of sanitation that is severe or prolonged can
24   constitute an infliction of pain within the meaning of the Eighth Amendment.” Anderson v.
25   County of Kern, 45 F.3d 1310, 1314, as amended, 75 F.3d 448 (9th Cir. 1995).
26          “Usually, a more offensive condition will be of constitutional significance when it exists
27   for even a short time, while a less offensive condition will be of constitutional significance only
28   when it has existed for a much longer time.” Cockcroft v. Kirkland, 548 F.Supp.2d 767, 775

                                                      6
 1   (N.D. Cal. 2008) The more basic the need, the shorter the time it can be withheld. See Johnson,
 2   217 F.3d 726, 731 (9th Cir. 2000). The odor, unsanitary conditions, and risk posed by raw
 3   sewage is obvious to a layperson and is why cities provide plumbing and waste treatment plants.
 4   Moak v. Sacramento Cty., No. 215CV0640MCEKJNP, 2016 WL 393860, at *3–4 (E.D. Cal.
 5   Feb. 2, 2016), report and recommendation adopted, No. 215CV0640MCEKJNP, 2016 WL
 6   8731337 (E.D. Cal. Mar. 4, 2016). Substantial deprivations of shelter, food, drinking water, or
 7   sanitation for four days, for example, are sufficiently serious to satisfy the objective component
 8   of an Eighth Amendment claim. See id. at 732–733; Anderson, 45 F.3d at 1314. A conditions
 9   of confinement claim may also arise from the type of “egregious circumstances” alleged by
10   Plaintiff in this matter. Walker v. Schult, 717 F.3d 119, 127 (2nd Cir. 2013) (citing, inter alia,
11   LaReau v. MacDougall, 473 F.2d 974, 978 (2d Cir. 1972) (“Causing a man to live, eat and
12   perhaps sleep in close confines with his own human waste is too debasing and degrading to be
13   permitted.”); Gaston v. Coughlin, 249 F.3d 156, 165-66 (2d Cir. 2001) (inmate stated an Eighth
14   Amendment claim where the area in front of his cell “was filled with human feces, urine, and
15   sewage water” for several consecutive days).
16          Long-term unsanitary conditions violate the Eighth Amendment, as do non-working
17   toilets. See, e.g., Hearns v. Terhune, 413 F.3d 1036, 1041–42 (9th Cir. 2005) (allegations of
18   serious health hazards in disciplinary segregation yard for a period of nine months, including
19   toilets that did not work, sinks that were rusted and stagnant pools of water infested with insects,
20   and a lack of cold water even though the temperature in the prison yard exceeded 100 degrees,
21   enough to state a claim of unconstitutional prison conditions); Anderson, 45 F.3d at 1314-15, as
22   amended, 75 F.3d 448 (placement of violent and mentally disturbed inmates in safety cell that
23   was dirty and smelly with a pit toilet for short duration (up to one day) did not violate 8th
24   Amendment).
25          A prison official violates the Eighth Amendment when he acts with deliberate
26   indifference to a known objectively serious risk to a prisoner’s health or safety. See Farmer, 511
27   U.S. at 834. A plaintiff must also allege facts to support that a defendant acted with deliberate
28   indifference. Deliberate indifference is a higher standard than negligence or lack of ordinary due

                                                      7
 1   care for the prisoner’s safety. Id. at 835. To state a claim of deliberate indifference, a plaintiff
 2   must meet a two-part test. First, the alleged constitutional deprivation must be, objectively,
 3   “sufficiently serious”; the official’s act or omission must result in the denial of “the minimal
 4   civilized measure of life’s necessities.” Id. at 834 (citations omitted). Second, the prison official
 5   must have a “sufficiently culpable state of mind,” i.e., he must act with deliberate indifference to
 6   inmate health or safety. Id. (citations omitted). In defining “deliberate indifference” in this
 7   context, the Supreme Court has imposed a subjective test: “the official must both be aware of
 8   facts from which the inference could be drawn that a substantial risk of serious harm exists, and
 9   he must also draw the inference.” Id. at 837 (emphasis added).
10          Here, Plaintiff complains of being exposed for seven days to raw sewage when the toilet
11   in his cell overflowed onto the floor. By the second day, Plaintiff could not breathe well, sleep,
12   or eat, and had vomited four times because of the smell. By the third day, Plaintiff felt dizzy.
13   By the seventh day, officers had to turn on fans in the day room because the smell of human
14   waste was so strong. Plaintiff asked for soap and to be moved to an empty cell until the toilet
15   was fixed, and his requests were denied. Liberally construed, these allegations are sufficiently
16   serious to satisfy the objective component of an Eighth Amendment claim.
17          However, Plaintiff has not shown that any of the Defendants believed Plaintiff was at a
18   substantial risk of serious harm because of the broken toilet. Plaintiff showed each of the
19   Defendants the human waste in the toilet, and there is no indication that any of them believed
20   Plaintiff was in such danger that immediate action was needed. Under Plaintiff’s allegations,
21   Defendants acted reasonably by submitting a work order, making follow-up phone calls,
22   providing the inmates with a mop, attempting to find an empty cell available for Plaintiff and his
23   cell mate, and offering showers to the inmates. In addition, as to each individual defendant,
24   Plaintiff must demonstrate that the particular defendant had to authority to make a cell change or
25   otherwise remedy the situation for the Plaintiff. Therefore, Plaintiff has not alleged facts
26   satisfying the subjective component of an Eighth Amendment claim.
27

28


                                                      8
 1           Accordingly, Plaintiff fails to state a cognizable claim for adverse conditions of
 2   confinement under the Eighth Amendment. Plaintiff shall be granted leave to file an amended
 3   complaint curing the deficiencies in this claim.
 4   V.      CONCLUSION AND ORDER
 5           For the reasons set forth above, the court finds that Plaintiff fails to state a claim in the
 6   Complaint upon which relief may be granted under § 1983. Therefore, the Complaint shall be
 7   dismissed, with leave to amend. Plaintiff shall be granted thirty days in which to file a First
 8   Amended Complaint curing the deficiencies discussed above.
 9           The First Amended Complaint should be brief, Fed. R. Civ. P. 8(a), but must state what
10   each named defendant did that led to the deprivation of Plaintiff’s constitutional or other federal
11   rights, Iqbal, 556 U.S. at 678; Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). Plaintiff
12   must set forth “sufficient factual matter . . . to ‘state a claim that is plausible on its face.’” Id. at
13   678 (quoting Twombly, 550 U.S. at 555). There is no respondeat superior liability, and each
14   defendant is only liable for his own misconduct. Iqbal, 556 U.S. at 677. Plaintiff must
15   demonstrate that each defendant personally participated in the deprivation of his rights. Jones,
16   297 F.3d at 934 (emphasis added). Plaintiff should note that although he has been given the
17   opportunity to amend, it is not for the purpose of adding new defendants for unrelated claims.
18   Plaintiff should also note that he has not been granted leave to add allegations of events occurring
19   after the initiation of this suit on August 14, 2018.
20           Plaintiff is advised that an amended complaint supercedes the original complaint, Lacey
21   v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete
22   in itself without reference to the prior or superceded pleading, Local Rule 220. Once an amended
23   complaint is filed, the original complaint no longer serves any function in the case. Therefore,
24   in an amended complaint, as in an original complaint, each claim and the involvement of each
25   defendant must be sufficiently alleged. The amended complaint should be clearly and boldly
26   titled “First Amended Complaint,” refer to the appropriate case number, and be an original signed
27   under penalty of perjury.
28           Based on the foregoing, IT IS HEREBY ORDERED that:

                                                        9
 1        1.    Plaintiff’s Complaint, filed on August 31, 2018, is DISMISSED for failure to state
 2              a claim under § 1983, with leave to amend;
 3        2.    The Clerk’s Office shall send Plaintiff a civil rights complaint form;
 4        3.    Within thirty (30) days from the date of service of this order, Plaintiff shall file
 5              an amended complaint curing the deficiencies identified in this order;
 6        4.    Plaintiff shall caption the amended complaint “First Amended Complaint” and
 7              refer to the case number 1:18-cv-01187-GSA-PC; and
 8        5.    If Plaintiff fails to comply with this order, this action will be dismissed for failure
 9              to state a claim.
10

11
     IT IS SO ORDERED.
12

13     Dated:   July 24, 2019                            /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  10
